Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                                FILED
before any court except for the                                Feb 21 2012, 9:29 am
purpose of establishing the defense of
res judicata, collateral estoppel, or the                             CLERK
                                                                    of the supreme court,
law of the case.                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                  GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  MICHAEL GENE WORDEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

WILLIE JOSEPH,                                    )
                                                  )
       Appellant- Defendant,                      )
                                                  )
              vs.                                 )       No. 49A02-1106-CR-570
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee- Plaintiff,                       )


                      APPEAL FROM THE MARION SUPERIOR COURT
                    The Honorable Shatrese M. Flowers, Master Commissioner
                              Cause No. 49F19-1104-CM-25056




                                      February 21, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                Case Summary and Issue

       Willie L. Joseph was convicted of public intoxication, a Class B misdemeanor. He

appeals, raising the sole issue of whether sufficient evidence was presented at trial to

sustain Joseph’s conviction of public intoxication. Concluding that sufficient evidence

was presented, we affirm.

                              Facts and Procedural History

       Officer Eric Huxley, employed by the Indianapolis Metropolitan Police

Department, was working in the downtown area on April 10, 2011. While patrolling the

area near Conseco Fieldhouse, he came across a group of people. Among the crowd, he

saw an injured man lying on the sidewalk bleeding from his right eye. After speaking to

the man, Officer Huxley crossed the street to speak with Joseph.

       Joseph was leaning with his hand on a street sign and his head slightly drooped.

Joseph told Officer Huxley he had hit the man because the man had stolen one hundred

dollars from him. During the conversation, Officer Huxley noticed that Joseph had an

odor of alcohol, had slowed, slurred speech, and had trouble standing without leaning

against something. Officer Huxley later testified that, based on his experience as a police

officer and contact with intoxicated individuals, he was of the opinion that Joseph was

intoxicated.

       The State charged Joseph with battery, a Class A misdemeanor, and public

intoxication, a Class B misdemeanor. On June 2, 2011, the State dismissed the battery

charge and Joseph was convicted of public intoxication following a bench trial. He was

sentenced to one hundred and eighty days at the Marion County Jail, with ninety days

suspended to probation. Joseph now appeals his conviction.
                                            2
                                 Discussion and Decision

                                 A. Standard of Review

       When reviewing a claim of insufficient evidence, we do not reweigh the evidence,

nor do we reevaluate the credibility of witnesses. Jones v. State, 881 N.E.2d 1095, 1097

(Ind. Ct. App. 2008). We view the evidence most favorable to the judgment and the

reasonable inferences therefrom and will affirm the conviction if there is substantial

evidence of probative value from which a reasonable fact-finder could find the defendant

guilty beyond a reasonable doubt. Id. A conviction may be based upon circumstantial

evidence alone. Fought v. State, 898 N.E.2d 447, 450 (Ind. Ct. App. 2008). Reversal is

appropriate only when reasonable persons would not be able to form inferences as to each

material element of the offense. Id.

                             B. Sufficiency of the Evidence

       Indiana Code section 7.1-5-1-3 states that “[i]t is a Class B misdemeanor for a

person to be in a public place or a place of public resort in a state of intoxication caused

by the person’s use of alcohol or a controlled substance.” Intoxication is defined as being

under the influence of alcohol and/or a controlled substance “so that there is an impaired

condition of thought and action and the loss of normal control of a person’s faculties.”

Ind. Code § 9-13-2-86.       “Impairment can be established by evidence of (1) the

consumption of significant amount of alcohol; (2) impaired attention and reflexes; (3)

watery or bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance; (6)

failure of field sobriety tests; (7) slurred speech.” Fought, 898 N.E.2d at 451. “With

respect to the sufficiency of the evidence upon the element of intoxication, it is

established that . . . a conviction may be sustained upon the sole testimony of the
                                             3
arresting officer.” Wright v. State, 772 N.E.2d 449, 460 (Ind. Ct. App. 2002). The

“purpose and spirit of the public intoxication statute is to prevent people from becoming

inebriated and then bothering and/or threatening the safety of other people in public

places.” Fought, 898 N.E.2d at 450.

       Joseph concedes that he was in a public place when arrested. His sole contention

on appeal is that the evidence presented does not establish that he was intoxicated.

Officer Huxley testified that Joseph had the odor of alcohol emanating from his person,

had unsteady balance, and had to lean on objects to stand. Officer Huxley also observed

that Joseph had slow, slurred speech. Officer Huxley observed Joseph exhibit three of

the seven indicators from Fought and testified that he believed Joseph to be intoxicated.

Not all of the seven indicators must be present to sustain a conviction for public

intoxication.

       “[A] conviction may be sustained upon the sole testimony of the arresting officer.”

Wright, 772 N.E.2d at 460. In addition, Joseph told Officer Huxley that he had hit the

man that was lying on the sidewalk. The purpose of the public intoxication statute is to

prevent people from becoming intoxicated and bothering or threatening the safety of

others while in a public place. Fought, 898 N.E.2d at 450. This is the type of situation

that the statute was meant to address.

       When reviewing a claim of insufficient evidence, we do not reweigh the evidence

or reevaluate the credibility of witnesses. Jones, 881 N.E.2d at 1097. From the evidence

before us, we conclude that the trial court was presented with sufficient evidence of

probative value to determine that Joseph was intoxicated in a public place.           The

conviction is supported by sufficient evidence.
                                            4
                                     Conclusion

      Based on the foregoing, we conclude the State presented sufficient evidence to

prove beyond a reasonable doubt that Joseph committed public intoxication, and

therefore we affirm.

      Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                         5